Citation Nr: 1611446	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-44 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability in excess of 20 percent for service-connected left degenerative sacroilitis and lumbar myositis.  

2.  Entitlement to service connection for bilateral patellofemoral dysfunction, to include as secondary to service-connected left degenerative sacroiliitis and lumbar myositis.

3.  Entitlement to service connection for left hip condition, to include as secondary to service-connected left degenerative sacroiliitis and lumbar myositis.

4.  Entitlement to service connection for arterial hypertension, to include as secondary to service-connected left degenerative sacroiliitis and lumbar myositis.

5.  Entitlement to service connection for viral warts/scarring.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for pituitary adenoma.
REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 2002 to November 2002 and on active duty from February 2003 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of entitlement to a disability in excess of 20 percent for service-connected left degenerative sacroilitis and lumbar myositis, entitlement to service connection for bilateral patellofemoral dysfunction, and entitlement to service connection for left hip condition, to are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.



FINDING OF FACT

Prior to the promulgation of a decision by the Board in the present appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for arterial hypertension, viral warts/scarring, erectile dysfunction and pituitary adenoma.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with respect to issues of entitlement to service connection for arterial hypertension, viral warts/scarring, erectile dysfunction and pituitary adenoma are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

An appeal may be withdrawn by a Veteran or by his or her representative.  38 C.F.R. § 20.204(a) (2015).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2015).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2015).

In his January 2016 Board hearing, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for arterial hypertension, viral warts/scarring, erectile dysfunction and pituitary adenoma.  This was prior to promulgation of a decision by the Board.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning these claims.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board will dismiss the appeal of these claims.  


ORDER

The appeal of the issue of entitlement to service connection for arterial hypertension, to include as secondary to service-connected left degenerative sacroiliitis and lumbar myositis is dismissed.

The appeal of the issue of entitlement to service connection for viral warts/scarring is dismissed.

The appeal of the issue of entitlement to service connection for erectile dysfunction is dismissed.

The appeal of the issue of entitlement to service connection for pituitary adenoma is dismissed.


REMAND

Back Disability

The Board denied an initial rating higher than 20 percent for service-connected back disability in a February 2009 decision.  Shortly thereafter, the Veteran filed another claim for increase and was afforded a VA back examination in July 2009.  At the Veteran's January 2016 Board hearing, in reference to his back he reports "I believe that because it's worsening, you know, it's worsening . . . I can't do things I used to be-that I used to do, you know."  The Veteran also reported that he cannot throw a ball with his children due to back pain.  The Board finds this indicates a suggestion of worsening of the Veteran's low back disability.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).
Bilateral Knee Disability

The Veteran received a VA examination for his bilateral knee disability in July 2009.  An additional medical opinion addendum was obtained on February 5, 2014, and another VA examination was performed on February 27, 2014.

In the July 2009 VA examination report, the examiner opined that the Veteran's knee disability was "not likely secondary to or related to the veterans [sic] service connected left degenerative sacroilitis, lumbar myositis."  The rationale provided was that "[o]n physical examination no biomechanical factors identified which would interfere with knee function or would cause patellofemoral pain dysfunction."  No explicit opinion as to whether the Veteran's knees were aggravated by his service-connected back disability was given.  

In the February 5, 2014 medical opinion addendum, the examiner opined that the Veteran's knee disability was less likely than not "[o]f the left degenerative sacroilitis lumbar myositis."  The rationale provided was that according to medical literature left degenerative sacroilitis lumbar myositis would "not result in an anatomical shift of weight (due to a favoring of the affected extremity) to the knee areas so as to cause an extra weight burden.  On the issue of aggravation, the examiner stated an opinion was not able to be rendered and that "a more updated examination would be necessary to answer this opinion."

In the February 27, 2014 VA examination report, the examiner opined that the Veteran's knee condition was less likely than not proximately due to or the result of the service-connected condition.  The rationale provided was that "[t]here is no objective evidence that the left degenerative sacroilitis lumbar myositis results or aggravates bilateral knee patellofemoral syndrome due to a favoring of the affected extremity so as to cause extra weight burden."

However, of note are the Veteran's statements at his January 2016 Board hearing.  At that hearing, the Veteran reported that he received an MRI or x-ray in 2014 or 2015.  The February 27, 2014 VA examination report details "a 9 mm radiodense foreign body in the medial subcutaneous tissues of the right knee."  In light of the fact that the examinations the Veteran has received do not specifically address the significance of the object in the Veteran's right knee, the Board finds a remand for a new VA examination warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Left Hip Disability

The Veteran received a VA examination for his left hip disability in July 2009.  An additional medical opinion addendum was obtained on February 5, 2014, and another VA examination was performed on February 27, 2014.

In the July 2009 VA examination report, the examiner opined "[s]acroilitis left hip is the same as his service-connected left degenerative [s]acroilitis."  No further explanation or rationale was given.  

In the February 5, 2014 medical opinion addendum, the examiner opined that the left hip condition was less likely than not caused by or the result of the left degenerative sacroilitis lumbar myositis.  The rationale provided was that according to medical literature left degenerative sacroilitis lumbar myositis would "not result in an anatomical shift of weight (due to a favoring of the affected extremity) to the left hip areas so as to cause extra weight burden."  The examiner similarly could not provide an opinion as to aggravation of the Veteran's hip stating again that a more updated examination was necessary.  

In the February 27, 2014 VA examination, the examiner opined that the Veteran's hip condition was less likely than not proximately due to or the result of the service-connected condition.  The rationale provided was there was no objective evidence that the Veteran's back condition "would results [sic] or aggravates the left hip areas so as to cause an extra weight burden due to a favoring of the affected extremity."

However, at the Veteran's January 2016 Board hearing, the Veteran stated that a doctor has told him that his back disability is the cause of his hip problem.  Additionally, the Veteran reported there were episodes where, due to the pain in his hip, he could not feel his left leg.  The Board finds that the statement of the Veteran about the lack of feeling in his left leg, the Veteran's report that a physician has told him his back disability is the cause of his hip condition, and the statement from the July 2009 VA examination report that "[s]acroilitis left hip is the same as his service-connected left degenerative [s]acroilitis" warrants a remand for a new examination to discuss the etiology of the pain in his left hip and his left leg numbness.

In light of the Board's remand, updated VA and private treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated him for his back disability.  After receiving this information and any necessary releases, contact the named medical providers and obtain any outstanding copies of pertinent medical treatment which are not already associated with the claim file.

2.  Obtain any relevant VA treatment records dated since March 2015 and associate them with the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current extent and severity of his service-connected back disability.  The claims file should be made available for review by the examiner.

All signs and symptoms necessary for rating the Veteran's back disability should be reported in detail, including both orthopedic and neurologic manifestations.  The examiner should also detail all current functional impairment from the Veteran's back disability, to include any impact on occupational functioning.

A complete rationale should be provided for each opinion reached.

4.  Obtain an addendum opinion from a VA examiner regarding the Veteran's bilateral knee disability.  The claims file should be made available for review by the examiner.  The examiner should specifically address the object noted to be in the Veteran's right knee.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any knee disability had its onset during, or is otherwise related to, the Veteran's service.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee disability is caused or aggravated by, his service-connected back disability.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

An examination should be scheduled if it is necessary to answer the questions.

A complete rationale should be provided for each opinion reached.

5.  Obtain an addendum opinion from a VA examiner regarding the Veteran's hip disability.  The claims file should be made available for review by the examiner.  The examiner should specifically address the Veteran's reports of left hip pain and left leg numbness.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left hip disability is caused or aggravated by, his service-connected back disability.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

An examination should be scheduled if it is necessary to answer the questions.

A complete rationale should be provided for each opinion reached.

6.  Finally, readjudicate the issues remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


